Citation Nr: 1820713	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a dental condition or residuals of a mouth injury with pain and bleeding.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from July 1954 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and Hartford, Connecticut, respectively.

These matters were last before the Board in March 2017, at which time they were remanded by the Board for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The evidence of record shows the Veteran does not have a dental disorder for which service-connected compensation is payable.

2.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.



CONCLUSION OF LAW

1.  The criteria for service connection for a dental condition or residuals of a mouth injury with pain and bleeding have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for a dental condition or residuals of a mouth injury with pain and bleeding due to a trauma to the mouth while on active duty.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68   (1994).

Of note, the Veteran is already in receipt of VA dental treatment and that matter is not the subject of the Board's current review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  To this end, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  They are only to be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  To establish service-connected compensation benefits, the Veteran would need to exhibit additional disability such as those set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, including various types of oral nonunion, malunion, and loss of bone.

A  November 2009 private treatment record from Dr. V. notes the Veteran reported that while in training in the army a fellow soldier accidentally fired a weapon which hit him in the mouth and broke his upper teeth.  It was further noted that the Veteran currently uses a bridge to "help improve his mastication," but that it causes constant pain, bleeding, and discomfort.  The doctor opined that his dental problem is "more probable than not" secondary to his service.  Here, there is no indication that the doctor reviewed the Veteran's service treatment records.  Because of this, especially considering the critical importance of such records, the Board finds this opinion to be of no probative value.

In a January 2010 statement, the Veteran stated that while training another soldier on how to use a rifle, that soldier fired the weapon which hit him on the mouth, breaking his front, upper teeth.  The Veteran stated that this happened the week that a photo of his entire company was being taken.

A September 2012 private treatment record from Dr. J. E. D., a dentist, notes the Veteran reported losing front teeth 8 and 9 while on active duty. It was further noted that bridge 7-10 has a poor prognosis due to bone loss around the abutment teeth. Generalized severe periodontal disease was noted.

The Veteran was afforded a VA dental and oral conditions examination in July 2013.  The Veteran reported being hit in the mouth with a rifle butt while in the service, with trauma to teeth 8 and 9, resulting in a fixed bridge from 7 to 10 to replace 8 and 9.  No functional impact was noted.  The examiner described the bridge as "functional", but advanced alveolar bone loss consistent with chronic periodontal disease was noted.  The examiner opined that the Veteran's periodontal disease is "not associated with [the Veteran's] history of dental trauma."  The examiner opined that it is as likely as not that the Veteran lost tooth #9 as a result of a traumatic incident while on active duty.

An addendum to the July 2013 VA opinion was obtained in September 2014.  The examiner opined that teeth 8, 9, and 10 were at least as likely as not to have been affected by the traumatic rifle butt to the face.  

In the April 2014 remand, the Board directed that the claims file be returned to the previous VA examiner for review and an addendum opinion regarding which teeth might have been affected by trauma during service.  Unfortunately, the examiner appears to have provided an opinion without the benefit of review of the claims file or other records, having noted on his report that no records were reviewed.   It is therefore unclear whether the examiner provided an informed opinion in the absence of review of the record.

A further addendum VA opinion was obtained in December 2015.  The examiner stated that "[a]fter examining the dental records [he] could not find any evidence supporting a finding of trauma to any teeth."

The Board notes that the same examiner rendered the inconsistent opinions of December 2015, September 2014, and July 2013.  Because fo the stark contrast in the opinions rendered, the Board finds that these opinions are of no probative value.

The Veteran was afforded a VA dental and oral conditions examination with a different examiner in June 2017.  The examiner initially stated that "[t]here is no evidence of any kind to support any service connection for any dental condition," noting that "all dental findings, treatment and conditions were found to be as [a] result of periodontal disease or other routine dental maladies."  The examiner reviewed the Veteran's service treatment records, noting that the Veteran's initial entrance exam in 1954 stated that his front tooth #9 was un-restorable due to caries and was to be extracted and replaced by a bridge to restore the missing tooth, which was done in 1955.  The examiner then stated that the Veteran "also has a rating codesheet which lists teeth 2, 18, 19, 20, 30, and 31 for service connection, although there [is] no support for or evidence for service connection," noting that "[t]hose existing teeth were not extracted or missing at the time of separation from [] service and as of 2010 CPRS documentation the [Veteran] still had all those teeth in his mouth."  The examiner then noted that "[t]here is no evidence in any of the [Veteran's] CPRS notes or his e-file to indicate that [he] lost any teeth due any trauma" and stated that "[a]ll the [Veteran's] dental conditions and treatment were a result of either periodontal disease or routine dental maladies".  The examiner further noted that, "as of 2010, panoramic examination shows those teeth were still present in his mouth."  The examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness", with that rationale that the Veteran's "initial entrance exam in 1954 stated that his front tooth #9 was un-restorable due to caries and was treatment planned to be extracted and a bridge was to be fabricated to restore the missing tooth", hence " the extracted tooth #9 and bridge fabrication was done not due to trauma but due to routine caries found under a routine examination upon his entrance into service."  The examiner further noted that "[t]here was no evidence in the dental record or medical records to support an incident of trauma to the face or head."  The examiner also noted that "according to CPRS records the [Veteran] had the not lost the contra-lateral front tooth #8 until 1982 due to an infection.  The front teeth were not lost as result of a service connected incident or a result of a traumatic incident during his time in the service."  

The Board finds that the June 2017 VA examiner rendered an opinion that is supported by a well-researched and well-stated rationale.  As such, the Board finds this opinion to be of considerable probative value.  

As stated above, the Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  Curry.  In light of the service treatment records, as well as the opinion of the June 2017 VA examiner, the Board finds the Veteran's statements regarding trauma to his mouth are not credible, and are therefore not probative.  

Therefore, the Board finds that the Veteran has not been diagnosed with a dental disability for which service connection for VA compensation purposes may be granted.  Accordingly, the Board finds that the claim of service connection for a dental disability for VA compensation purposes on direct and secondary bases must be denied as a matter of law.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU Law and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id.  

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See, Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86   (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, service connection is in effect for tinnitus rated at 10 percent and right ear hearing loss rated at 0 percent.  The combined evaluation of the Veteran's service-connected disabilities is 10 percent.

The combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.    

Because the initial schedular threshold percentage for consideration of a TDIU on a schedular basis are not met, it follows that the criteria for assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (a) are not met and the claim must be denied as a matter of law.  

Where the 38 C.F.R. §4.16 (a) percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for a TDIU on an extra-schedular basis.  

The Board notes that the Veteran's employment background is not entirely clear.  A February 2009 VA psychiatry consult notes the Veteran reported having two years of college studying elementary education.  The Veteran then reported having worked as a teacher and in security before retiring at age 65.  The Board further notes, however, that the claims file is replete with documentation concerning the Veteran having various family members act as payees for Social Security payments, dating back to 1972 when the Veteran first began receiving social security after having been diagnosed with (nonservice-connected) schizophrenia.

The Veteran was afforded a VA hearing loss and tinnitus examination in January 2018.  In describing the functional impact of his hearing loss, the Veteran reported difficulty in conversations and on the telephone.  In describing the functional impact of his tinnitus, the Veteran reported that it leads to difficulty sleeping.

In light of the foregoing, the Board finds that the evidence does not show that the Veteran's right ear hearing loss and tinnitus disabilities alone preclude the Veteran from obtaining or maintaining substantially gainful employment.  While the January 2018 VA examiner noted difficulty in conversations and on the phone, as well as difficulty in sleeping, the Veteran has not put forth any specific argument as to how these impact his ability to work.  As such, the Board finds that while the Veteran's service-connected disabilities might make certain aspects of work more difficult for the Veteran, there has been no evidence or argument showing that these disabilities render the Veteran unable to find or maintain substantially gainful employment.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.


ORDER

Entitlement to service connection for a dental condition or residuals of a mouth injury with pain and bleeding is dismissed.

Entitlement to a TDIU due to service-connected disabilities is denied, and referral for extraschedular TDIU is not warranted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


